Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00429-CV
____________
 
WOODROW W. MILLER,
Appellant
 
V.
 
LINDA FREEMAN,
Appellee
 

 
On Appeal from Probate Court Number
Two 
Harris County,
Texas
Trial Court Cause No.
345,421
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed March 11, 2004.  The notice of appeal was filed on April 23,
2004.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
September 16, 2004, the Court issued an order stating that unless appellant
paid the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




On September 29, 2004, appellant filed a motion for extension
of time to pay the filing fee, requesting an extension until October 8,
2004.  The filing fee has not been paid. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.